Title: To Thomas Jefferson from Elizabeth House Trist, 1 March 180[1]
From: Trist, Elizabeth House
To: Jefferson, Thomas



Richmond March 1st 1800 [i.e. 1801]

As an old friend I cannot resist the impulse of my heart, in expressing to you its exultation on the Triumph of Republicanism—No event of a publick nature ever afforded me half the pleasure proportinate to the depression occasion’d by those base Men in Congress, who were labouring to subvert the intentions of the majority of their Country and the apprehension of an unconstitutinal Election which wou’d have plunged us into the dreadful calamity of a Civil War) great was our joy hearing you pronounced President—After felicitateing my Country on its choice believeing that we shall now have a fair experiment of What a Republican Administration can effect as to the happiness of the people, I have only to regret that the task which devolves upon you, will be attended with difficulties, especially as your Predecessor seems disposed to trammel you all he can but I hope and trust that you will rise superior to all their machinations. it has mortified many of your friends that you have express’d such favorable sentiments of Mr. Adams none of whom think him deserving of any elogium from you—Your minds are not congenial his being too contracted to contain a generous or disinterested sentiment and his conduct towards you has evinced it—he has done all he cou’d to injure you and he hates you on that account—and I hope you will not Compliment him in your Inaugeration address, it will be sufficiently generous not to retort a little of his own abuse upon him—Your known abilities as a Statesman and Philosopher your virtues as a politician and friend to the Rights of Man, and not your age believe me, gave you the preimminence for a thousand old fellows cou’d have been found equal to your Predecessor to have taken his place I need not appologize for the freedom I take in thus addressing you. The only privilege our sex injoy is that of freely communicating our sentiments. We are generally thought of little consiquence in the Political World. but if we are incompetent to decide properly on these subjects, we certainly can revibrate the opinion of others—and I have often thought that those placed at the head of the Nation have been led to do unpopular things for want of a Friend that wou’d candidly inform them of the real sentiments of the people. that you will ever commit any act prejudicial to your Country I can never contemplate—but a generous nature may some times by praising their enemies commit their best friends When are we to have the pleasure of seeing you in Albemarle I hope your new appointment will not deprive us of your society during the recess of Congress. I am very anxious to get home altho Richmond is a charming  place I wou’d not exchange the Mountain for this situation expect to leave this some time next Month when I shall joyfully turn my attention to rural economy being heartily tired of being Idle
Mrs Monroe Eliza and Polly Unite with me in wishing every happiness and believe me truly Your Friend

E. Trist

